Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153222                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153222
                                                                    COA: 319227
                                                                    Oakland CC: 2013-244734-FH
  GHASSAN SALIM SARDY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 29, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part II of the Court of Appeals opinion and
  we REMAND this case to that court for reconsideration of: (1) whether the complainant
  was unavailable for Confrontation Clause purposes, see Crawford v Washington, 541 US
  36, 59 n 9; 124 S Ct 1354; 158 L Ed 2d 177 (2004), and United States v Owens, 484 US
  554, 559-560; 108 S Ct 838; 98 L Ed 2d 951 (1988); and (2) whether the defendant’s
  confrontation rights were violated at trial by the trial court’s limitation on
  cross-examination of the complainant, compare Owens, supra, with Delaware v Van
  Arsdall, 475 US 673, 679; 106 S Ct 1431; 89 L Ed 2d 674 (1986). In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2016
           p1101
                                                                               Clerk